Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 12, 2015

                                    No. 04-15-00349-CV

                                   Steven Mitchell GARY,
                                          Appellant

                                              v.

   Mary ROMAN; Gerald C. Moton, Esq.; Irene Hall, Grand Jury Foreman; and unidentified
                       Prosecutors of the 175th District Court,
                                      Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-01986
                         Honorable Laura Salinas, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      We order that no costs shall be assessed against appellant because he is indigent.

      It is so ORDERED on August 12, 2015.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.

                                               _____________________________
                                               Keith E. Hottle, Clerk